Exhibit 10.4 THE SECURITIES REFERRED TO IN THIS SUBSCRIPTION AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING SUCH SECURITIES OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT. V-CLIP PHARMACEUTICALS, INC. SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of November , 2007 (the “Effective Date”), is by and between V-Clip Pharmaceuticals, Inc., a California corporation (the “Company”), and University License Equity Holdings, Inc., a Colorado nonprofit corporation (the “Investor”). Recital The Investor desires to acquire 600 shares (the “Shares”) of the Company’s Common Stock, no par value per share (the “Company Stock”), in consideration for the grant of an exclusive license by The Regents of The University of Colorado, a constitutional body corporate, to the Company of certain patent rights under that certain License Agreement, dated of even date herewith (the “License Agreement”), and the Company desires to issue such shares of Company Stock to the Investor in connection with consideration for the grant of the exclusive license under the License Agreement, upon the terms and conditions set forth herein. Agreement NOW, THEREFORE, in consideration of the foregoing recital and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Subscription.At or prior to the Effective Date, subject to the terms and conditions hereof, the following shall occur: a.The Investor and the Company shall execute this Agreement; b.The Company shall issue the Shares to the Investor and shall deliver to the Investor a stock certificate evidencing its ownership of the Shares; and c.The Regents of the University of Colorado and the Company shall execute the License Agreement. 2.Representations and Warranties of the Company.The Company hereby represents and warrants to the Investor that, as of the Effective Date and immediately prior to issuing the Shares: a.Organization; Corporate Power. The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of California. The Company has all requisite corporate power and authority to own and operate its properties and assets, to execute and deliver this Agreement, to carry out the provisions of this Agreement, to issue and sell the Shares and to carry on its business as presently conducted and as presently proposed to be conducted. The Company is duly qualified and is authorized to do business and is in good standing as a foreign corporation in all jurisdictions in which the nature of its activities and of its properties (both owned and leased) makes such qualification necessary. 1 b.Capitalization. Other than as set forth on Schedule A attached hereto, the Company does not have any other shares of capital stock authorized.Schedule A attached hereto sets forth the type and number of shares of capital stock authorized by the Company, all of the Company's issued and outstanding capital stock and all securities of the Company convertible into or exchangeable for shares of capital stock or voting securities of the Company or warrants, subscription rights, options, stock appreciation rights, phantom equity or other rights to acquire from the Company, or other obligation of the Company to issue, any capital stock, voting securities or securities convertible into or exchangeable for capital stock or voting securities of the Company and the name of each record holder thereof.Schedule A sets forth all equity, option, incentive and stock purchase plans and all other plans or arrangements under which the Company may issue any capital stock or securities of the Company and the number of shares of capital stock authorized to be issued under such plans or arrangements.All issued and outstanding securities of the Company are set forth on Schedule A attached hereto and (i)have been duly authorized and validly issued, (ii)are fully paid and nonassessable, and (iii)were issued in compliance with all applicable state and federal laws concerning the issuance of securities.When issued in compliance with the provisions of this Agreement, the Shares will be validly issued, fully paid and non-assessable and free of any liens or encumbrances and will not violate or be subject to any preemptive rights or rights of first refusal granted by the Company.The Shares will be issued in compliance with all applicable federal and state securities laws.The Shares represent six percent (6 %) of the issued and outstanding capital stock of the Company, calculated pursuant to Section 5(a) below. c.Due Authorization; Enforceability. All corporate action on the part of the Company, its officers, directors and stockholders necessary for the authorization of this Agreement, the performance of all of the Company’s obligations hereunder, and the authorization, sale, issuance and delivery of the Shares pursuant hereto has been taken.This Agreement, when executed and delivered, constitutes the legal, valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except (i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium or other laws of general application affecting enforcement of creditors’ rights and (ii) general principles of equity that restrict the availability of equitable remedies.No authorization, approval, consent or license of any third party, court or governmental regulatory body or authority is required on the part of the Company in connection with the execution and delivery of this Agreement and the valid issuance and sale of the Shares or the consummation of any other transaction contemplated hereby. d.Intellectual Property. The Company owns or possesses sufficient legal rights to all patents, trademarks, service marks, trade names, copyrights, trade secrets, licenses, information and other proprietary rights and processes necessary for its business as now conducted and as presently proposed to be conducted, without any known infringement of the rights of others. Except as disclosed in writing to the Investor, the Company has not received any communications alleging that the Company has violated or, by conducting its business as presently proposed, would violate any of the patents, trademarks, service marks, trade names, copyrights or trade secrets or other proprietary rights of any other person or entity. The Company is not aware of any violation by a third party of any of the Company's intellectual property. Notwithstanding the foregoing, the Company makes no representations or warranties to Investor regarding any of the intellectual property rights licensed to the Company from The Regents of the University of Colorado pursuant to the License Agreement. 2 e.Litigation.There is no action, suit, proceeding or investigation pending or, to the Company's knowledge, threatened against the Company that questions the validity of any of this Agreement or the right of the Company to enter into this Agreement, or to consummate the transactions contemplated hereby, or which would reasonably be expected to result, either individually or in the aggregate, in any material adverse change in the assets, properties, condition, affairs, prospects, business or operations of the Company, financially or otherwise, or any change in the current equity ownership of the Company. The Company is not a party or, to the best of its knowledge, subject to the provisions of any order, writ, injunction, judgment or decree of any arbitration panel or tribunal, court or government agency or instrumentality. f.Compliance with Laws; Permits.The Company is not in violation of any applicable statute, rule, regulation, order or restriction of any domestic or foreign government or any instrumentality or agency thereof in respect of the conduct of its business or the ownership of its properties which violation would materially and adversely affect the business, operations, assets, properties, liabilities, prospects, financial condition or operations of the Company. g.Consents. All consents, approvals, orders, or authorizations of, or registrations, qualifications, designations, declarations, or filings with, any third parties or governmental authority, required on the part of the Company in connection with the valid execution and delivery of this Agreement, the offer, sale or issuance of the Shares or the consummation of the transactions contemplated hereby have been obtained and are effective as of the Effective Date, except for notices required or permitted to be filed with certain state and federal securities commissions, which required notices will be filed on a timely basis. h.Title to Properties and Assets; Liens, Etc.The Company has good and marketable title to the properties and assets it owns (whether tangible or intangible) and is in material compliance with all leases pursuant to which it leases its leasehold estates. The properties and assets owned by the Company are not subject to any mortgage, pledge, lien, lease, encumbrance or charge, other than (a) those resulting from taxes which have not yet become delinquent, and (b) liens and encumbrances arising in the ordinary course of business or minor liens and encumbrances which do not materially detract from the value of the property subject thereto or materially impair the business or operations of the Company. All facilities, machinery, equipment, fixtures, vehicles and other properties owned, leased or used by the Company are in good operating condition and repair, normal wear and tear excepted, and are reasonably fit and usable for the purposes for which they are being used. i.Full Disclosure. The Company has provided Investor with all information requested by the Investor in connection with its decision to acquire the Shares. To the Company’s knowledge, none of this Agreement, any attachments hereto, or any other information delivered by the Company to the Investor or its attorneys or agents in connection herewith or therewith contain any untrue statement of a material fact nor, to the Company’s knowledge, omit to state a material fact necessary in order to make the statements contained herein or therein not misleading. 3 j.Defaults.The Company is not in violation or default of any term of (i) its articles of incorporation or bylaws, (ii) any provision of any material mortgage, indenture, contract, agreement, or instrument to which it is a party or by which it is bound, or (iii) any judgment, decree, order, writ applicable to the Company.The execution, delivery, and performance of and compliance with this Agreement and the issuance and sale of the Shares, will not, with or without the passage of time or the giving of notice, result in any such violations, or be in conflict with or constitute a default under any of the foregoing, or result in the creation of any mortgage, pledge, lien, encumbrance or charge upon any of the properties or assets of the Company or the suspension, revocation, impairment, forfeiture or nonrenewal of any permit license, authorization or approval applicable to the Company. k.Exemption.The offer, issuance, and sale of the Shares is exempt from the registration and prospectus delivery requirements of the Securities Act of 1933, as amended (the “SecuritiesAct”), and it has been registered or qualified (or is exempt from registration and qualification) under the registration, permit, or qualification requirements of all applicable state securities laws. l.Broker Fees.The Company has not employed any broker, finder or agent, or agreed to pay or incurred any brokerage fee, finder's fee or commission with respect to the transactions contemplated by this Agreement, and has not dealt with anyone purporting to act in the capacity of a broker, finder or agent with respect hereto as a result of which any claim for a fee can or will be made against the Investor. 3.Representations and Warranties of the Investor.The Investor hereby represents and warrants to the Company that, as of the Effective Date: a.Experience; Investigation; Investment.The Investor has such knowledge and experience in financial and business matters that it is capable of evaluating the merits and risks of an investment in the Shares.The Company has made all requested information available to the Investor and the Investor has received sufficient information to enable it to evaluate the merits and risks of its investment.The Investor understands that its investment in the Company is speculative and any return on the investment is highly uncertain.The Investor is able to bear the economic risk of the investment and has the ability to hold the Shares indefinitely and the ability to suffer a complete loss of its investment.The Investor is purchasing the Shares for investment for its own account, for investment purposes only, and not with a view towards their distribution. b.Transfer Restrictions.The Investor will not sell, offer for sale, assign, pledge, hypothecate or otherwise transfer or encumber all or any part of its interest in the Shares in the absence of either (i) an effective registration statement covering such transaction under the Securities Act, or (ii) an opinion of counsel reasonably satisfactory to the Company to the effect that registration under the Securities Act is not required; provided, however, that the Company agrees that the Investor may transfer the Shares to any entity or organization within the Control Group (as defined below) (an "Exempt Transfer").
